Citation Nr: 1500415	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-36 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD), or Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from
June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified in November 2013 at a Videoconference before the undersigned.  A transcript is of record.

In March 2014, the Board remanded the issues of entitlement to service connection for hearing loss, tinnitus, and hypertension.  By rating action in September 2014, entitlement to service connection for hearing loss and tinnitus were granted.  


FINDING OF FACT

Hypertension did not have its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or by a service-connected disability. 


CONCLUSION OF LAW

The criteria for an award of service connection for hypertension have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

 In November 2008 and February 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also given a VA examination in April 2014, which is fully adequate to decide the claim.  In this regard, the Board notes that the examiner reviewed the Veteran's claims file claim and offered reasoned argument in support of the opinions offered.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

II. Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for listed chronic diseases, including hypertension, when the disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is a chronic disease for these purposes.

In this regard, lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

III. Analysis

The Veteran contends that his hypertension was caused or aggravated by his service connected PTSD or diabetes.  Service treatment records do not indicate that he was diagnosed, or treated, for hypertension during active military service.  There is also no evidence of high blood pressure within one year of service. 

In his claim for service connection received in September 2008, the Veteran reported the onset of diabetes mellitus in 2005.  He did not report the date of onset for hypertension, but did assert that it was secondary to diabetes.

The Veteran has not identified, or authorized VA to obtain, records of treatment outside of VA.  VA treatment records date from only the last 10 years.

The Veteran was afforded VA examinations in January 2009 and April 2014.  The first examination failed to address the relationship, if any, between hypertension and PTSD.  This was addressed in the April 2014 VA examination.  The Board notes a discrepancy in the examination reports between the dates diabetes and hypertension were first diagnosed.  However it is clear from both examinations that hypertension preceded diabetes by at least 10 years.   

In a January 2009 VA examination, the claims file was reviewed.  The examiner reported that the Veteran had been diagnosed as having diabetes only a few days earlier.   He had been diagnosed as having hypertension in 1999.  The examiner opined that the hypertension was not a complication of diabetes as it predated the diabetes.  The examiner also opined that diabetes had not worsened or aggravated the hypertension.

In an April 2014 VA examination, the claims file was reviewed.  The examiner noted that the Veteran was diagnosed with hypertension and began to receive treatment in 1978.  Diabetes was diagnosed in April 2010, although the Veteran told an October 2010 VA examiner that he had diet and exercise controlled diabetes since 2005.  His treatment includes continuous medication for hypertension or isolated systolic hypertension. 

The examiner opined that hypertension was less likely as not (less than 50/50 probability) caused or permanently aggravated by any in-service injury, event or illness including PTSD or diabetes.  He noted that the diagnosis of hypertension preceded the diagnosis of diabetes by many years.  Furthermore the 2014 laboratory reports revealed no evidence of diabetic kidney disease and so the hypertension was not due to diabetes.

In support of his opinion, the examiner explained that a July 2006 Veterans and Agent Orange Update Report noted that the Institute of Medicine (IOM) stated that hypertension and amyloidosis had limited suggestive evidence of a link to herbicide exposure and the Secretary of Veterans Affairs formed a group to evaluate the IOM findings.  From preliminary reports it appears that the Secretary will add amyloidosis to the list of conditions presumptive of herbicide exposure (38 CFR §3.309(e)).  It looks like he chose not to add hypertension to the list.  There is no evidence to suggest that hypertension, especially in this case when it was diagnosed years after separation from service, is presumptively caused by service or due to herbicide exposure. 

Hypertension was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale was that hypertension was first diagnosed in about 1978.  Diabetes mellitus was diagnosed in 2010, many years after the diagnosis of hypertension.

There is no evidence that the Veteran's hypertension follows anything other than the natural course of the condition, that is, it was not aggravated beyond its natural course by anything.  Furthermore, there was no pathological proteinuria noted in the 2014 examination, and therefore no evidence to suggest hypertension was related to diabetic kidney disease.

As for the relationship between hypertension and PTSD; PTSD was diagnosed in 2011, but the Veteran had been treated for essential hypertension for decades prior.  Essential hypertension was a disorder without a known etiology, and therefore one cannot create a cause and effect relationship between PTSD and hypertension.

Based on the foregoing, the examiner found that the Veteran's hypertension was less likely as not caused or permanently aggravated by his service-connected PTSD or diabetes.

A review of the Veteran's outpatient treatment records was undertaken, but no further opinion regarding the cause of his current hypertension was indicated.

The question for consideration is whether this condition was caused by his military service, or caused or aggravated by his service-connected PTSD or diabetes.  In this case, the most probative medical evidence is negative.  Specifically, the April 2014 VA examiner found that the Veteran's hypertension preceded his service connected diabetes by about 32 years, and his service connected PTSD by about 33 years, and was not likely caused or aggravated by either service-connected disability.  In addition, the medical evidence does not indicate that hypertension had its onset in service or within one year of military service. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion. See Id. A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning. Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis. See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

In this case, the April 2014 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding PTSD or diabetes causing or aggravating his current hypertension.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale. As such, this opinion is highly probative. 

The Veteran has opined that his hypertension is secondary to either PTSD or diabetes. Such a link is not susceptible to lay observation, but would require medical expertise.  Indeed, the VA examiner was required to review and interpret medical literature before rendering an opinion.  As his discussion demonstrates, this is a complex question that has required extensive testing and study.  The Veteran is not shown to possess medical expertise; hence his opinion is not competent.

Additionally, even though hypertension is a chronic disease and continuity could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, hypertension is not indicated in the medical records until approximately 9 years after military service and the Veteran has not reported a continuity of symptomatology.  Although he has reported varying dates for the onset of hypertension, he has been consistent in reporting that it was years after service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for hypertension. Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

 Service connection for hypertension is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


